Exhibit 10.8



--------------------------------------------------------------------------------

WARRANT
TO PURCHASE COMMON UNITS REPRESENTING
LIMITED PARTNER INTERESTS IN

EMERGE ENERGY SERVICES LP
Dated June 2, 2016

--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






SECTION 1
TERM; EXERCISE OF WARRANT    1

1.1
Time of Exercise    1

1.2
Manner of Exercise    2

1.3
Cashless Exercise    2

1.4
Exchange of Warrant    3

1.5
Taxes    3

SECTION 2
RESTRICTIONS ON TRANSFER; LEGENDS    3

2.1
Registration or Exemption Required    4

2.2
Restrictive Legend    4

2.3
Removal of Restrictive Legends    4

2.4
Listing on Securities Exchange    5

SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE HOLDER    5

3.1
Acquisition of Warrant for Personal Account    5

3.2
Rule 144    5

3.3
Accredited Investor    5

3.4
Opportunity to Discuss; Information    5

SECTION 4
OTHER MATTERS    6

4.1
Binding Effect    6

4.2
Notices    6

4.3
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial    6

4.4
Parties Bound and Benefited    7






--------------------------------------------------------------------------------





4.5
Confidentiality    7

4.6
Identity of Transfer Agent    7

4.7
Amendment; Waiver    7

4.8
Assignment    7

4.9
Holder as Owner    7

4.10
Rights of Holder    8

4.11
Indemnification    8

4.12
Lost Certificates    8

4.13
Severability    8

4.14
Office of the Partnership; Maintenance of Books    8

4.15
Section Headings    8

4.16
Disclosure    8

4.17
Common Unit Split-Ups and Combinations    9

4.18
Adjustments for Dividends in Common Units, Securities or Property    9

4.19
Information Rights    9

4.20
Unrestricted Person    9

SECTION 5
CONSOLIDATION, MERGER, ETC    9

SECTION 6
NO IMPAIRMENT    10

SECTION 7
NOTICES OF PARTNERSHIP ACTION    10

SECTION 8
REPRESENTATIONS AND WARRANTIES    11

8.1
Representations and Warranties of the Partnership    11






--------------------------------------------------------------------------------





SECTION 9
NO EFFECT ON LENDER OR LESSOR RELATIONSHIP    11

SECTION 10
CERTAIN DEFINITIONS    12










--------------------------------------------------------------------------------






THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED OR SOLD UNLESS (I) THIS SECURITY MAY BE SOLD PURSUANT TO RULE 144 OF THE
ACT OR (II) AN EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION UNDER THE
APPLICABLE PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS APPLIES. THEREFORE,
NO SALE OR TRANSFER OF THIS SECURITY SHALL BE MADE, NO ATTEMPTED SALE OR
TRANSFER SHALL BE VALID, AND THE ISSUER SHALL NOT BE REQUIRED TO GIVE ANY EFFECT
TO ANY SUCH TRANSACTION UNLESS (A) THIS SECURITY MAY BE SOLD PURSUANT TO RULE
144 OF THE ACT OR (B) THE ISSUER HAS FIRST RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION, QUALIFICATION OR APPROVAL
IS NOT REQUIRED. COMMON UNITS ISSUABLE HEREUNDER ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN THE FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF THE PARTNERSHIP, AS AMENDED FROM TIME TO TIME (THE
“PARTNERSHIP AGREEMENT”), A COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP
AT ITS PRINCIPAL EXECUTIVE OFFICES. BY ACQUIRING THIS SECURITY, THE HOLDER
AGREES TO BECOME BOUND BY THE PROVISIONS OF THE PARTNERSHIP AGREEMENT.
No. of Common Units: 220,000    Warrant No. 1
WARRANT
To Purchase Common Units Representing Limited Partner Interests in
EMERGE ENERGY SERVICES LP
THIS IS TO CERTIFY that, for value received, Trinity Industries Leasing Company,
a Delaware corporation, or its successors or registered assigns (the “Holder”),
is entitled, subject to the terms and conditions hereinafter set forth, to
purchase 220,000 common units (the “Warrant Units”) representing limited partner
interests (“Common Units”) in Emerge Energy Services LP, a Delaware limited
partnership (the “Partnership”), from the Partnership (the “Warrant”) at an
exercise price per Common Unit equal to $4.77 (the “Exercise Price”).
SECTION 1TERM; EXERCISE OF WARRANT.
1.1
    Time of Exercise. This Warrant may be exercised at any time and from time to
time during the period commencing as of 9:00 a.m., Central Time, on June 2, 2016
(the “Issue Date”) and ending as of 5:00 p.m., Central Time, on June 2, 2021, at
which time this Warrant shall become void and all rights hereunder shall cease.
1.2
    Manner of Exercise.
1.2.1.
    The Holder may exercise this Warrant, in whole or in part, upon surrender of
this Warrant, with the duly executed exercise notice, in the form attached
hereto as Appendix B, to the Partnership at its corporate office in Southlake,
Texas, and upon payment to the Partnership of the Exercise Price for each
Warrant Unit to be purchased in lawful money of the United States, or by
certified or cashier’s check, wired funds, cancellation of indebtedness or by
cashless exercise as provided in Section 1.3 below.
1.2.2.
    Upon receipt of this Warrant with the duly executed exercise notice and
accompanied by payment of the aggregate Exercise Price for the Warrant Units for
which this Warrant is then being exercised (unless this Warrant is being
exercised on a cashless basis, as provided in Section 1.3 below, or in exchange
for cancellation of indebtedness), the Partnership shall cause such Warrant
Units to be issued and delivered to the Holder within a reasonable time, not
exceeding three (3) trading days after this Warrant





--------------------------------------------------------------------------------





shall have been so exercised, including the delivery of the duly executed
exercise notice and payment of the aggregate Exercise Price, by requesting that
the Partnership’s transfer agent credit the Warrant Units to the account of the
Holder’s prime broker with The Depository Trust Company through its Deposit /
Withdrawal At Custodian system. In the event the Holder elects to pay the
Exercise Price by the cancellation of indebtedness of the Partnership or any of
subsidiary of the Partnership, it shall give written notice thereof to the
Partnership and the indebtedness to be cancelled in connection therewith, and
the aggregate Exercise Price of such Warrant Units shall be credited against the
principal amount of and accrued interest on such indebtedness as if such
Exercise Price constituted a prepayment thereof by the Partnership or such
subsidiary.
1.2.3.
    In case the Holder shall exercise this Warrant with respect to less than all
of the Warrant Units that may be purchased under this Warrant, the Partnership
shall execute a new Warrant for the balance of the Warrant Units that may be
purchased upon exercise of this Warrant and deliver such new Warrant to the
Holder.
1.2.4.
    The Partnership covenants and agrees that it will pay when due and payable
any and all taxes which may be payable in respect of the issue of this Warrant,
or the issue of any Warrant Units upon the exercise of this Warrant. The
Partnership shall not, however, be required to pay any tax which may be payable
in respect of any transfer involved in the issuance or delivery of this Warrant
or of the Warrant Units in a name other than that of the Holder at the time of
surrender, and until the payment of such tax the Partnership shall not be
required to issue such Warrant Units. The Holder shall be responsible for any
income tax due under federal, state or other law as a result of owning this
Warrant or any Warrant Units issued upon the exercise of this Warrant.
1.3
    Cashless Exercise. Notwithstanding any other provision contained herein to
the contrary, the Holder may elect to receive, without the payment by the Holder
of the aggregate Exercise Price in respect of the number of Common Units to be
acquired, Common Units of equal value to the value of this Warrant, or any
specified portion hereof, by the surrender of this Warrant (or such portion of
this Warrant being so exercised) together with a Net Issue Election Notice, in
the form annexed hereto as Appendix C, duly executed, to the Partnership.
Thereupon, the Partnership shall issue to the Holder such number of fully paid,
validly issued and nonassessable Common Units as is computed using the following
formula:
X = y(A-B)
A
where
X = the number of Common Units to which the Holder is entitled upon such
cashless exercise;
Y = the total number of Common Units covered by this Warrant for which the
Holder has surrendered purchase rights at such time for cashless exercise
(including both Common Units to be issued to the Holder and Common Units as to
which the purchase rights are to be cancelled as payment therefor);
A = the Market Price of one Common Unit as of the date the net issue election is
made, where “Market Price” shall mean the average of the closing sales prices
per Common Unit of the class of Warrant Units for the ten consecutive trading
days ending on the day that is two trading days prior to the applicable date of
determination; and
B = the Exercise Price in effect under this Warrant at the time the net issue
election is made.


 
2
 




--------------------------------------------------------------------------------





1.4
    Exchange of Warrant. Upon the request of the Holder, this Warrant may be
divided into, combined with or exchanged for another warrant or warrants of like
tenor (collectively, the “Warrants”) to purchase a like aggregate number of
Warrant Units. If the Holder desires to divide, combine or exchange this
Warrant, the Holder shall make such request in writing delivered to the
Partnership at its corporate office and shall surrender this Warrant and any
other Warrants to be so divided, combined or exchanged. The Partnership shall
execute and deliver to the person entitled thereto a Warrant or Warrants, as the
case may be, as so requested. The Partnership shall not be required to effect
any division, combination or exchange which will result in the issuance of a
Warrant entitling the Holder to purchase upon exercise a fraction of a Warrant
Unit. As to any fraction of a Common Unit which a Holder of one or more
Warrants, the rights under which are exercised in the same transaction, would
otherwise be entitled to purchase upon such exercise, the Partnership shall pay
a cash adjustment in respect of such final fraction in an amount equal to the
same fraction of the Market Price per Common Unit on the date of exercise. The
Partnership shall prepare, issue and deliver at its own expense the new Warrant
or Warrants under this Section 1.
1.5
    Taxes. The Partnership and the Holder agree (a) the Warrant is properly
treated, for U.S. federal income tax purposes, as a noncompensatory option (as
defined in U.S. Treasury regulation section 1.721-2(f)); (b) the Warrant will
not be treated as exercised, for U.S. federal income tax purposes, upon issuance
and, thus, the Holder will not receive any allocation of income, gain, loss or
deduction prior to the receipt of Common Units acquired upon exercise of the
Warrant; (c) to follow the U.S. Treasury regulations regarding the exercise of
noncompensatory options (as defined in U.S. Treasury regulation section
1.721-2(f)) with respect to the U.S. federal income tax treatment of the Warrant
and the capital account treatment with respect to the Common Units acquired upon
exercise of the Warrant, including with respect to a capital account
reallocation in connection with the revaluation of property in accordance with
U.S. Treasury regulation section 1.704-1(b)(2)(iv)(s) and (d) if, as a result of
the exercise of a Warrant, a capital account reallocation is required under U.S.
Treasury regulation section 1.704-1(b)(2)(iv)(s), the General Partner shall make
corrective allocations pursuant to U.S. Treasury regulation section
1.704-1(b)(4)(x).
SECTION 2
    RESTRICTIONS ON TRANSFER; LEGENDS.
2.1
    Registration or Exemption Required. Assuming the accuracy of the
representations and warranties of the Holder in Section 3, this Warrant has been
issued in a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Act”), and exempt from state
registration or qualification under applicable state laws. Neither this Warrant
nor the Warrant Units may be pledged, transferred, sold or assigned except
pursuant to an effective registration statement or an exemption to the
registration requirements of the Act and applicable state laws. At the time of
the surrender of this Warrant in connection with any transfer of this Warrant,
or upon surrender of the Warrant Units for transfer, the transfer of this
Warrant, or where applicable the Warrant Units, the Partnership shall require,
as a condition of allowing such transfer, (i) that the Holder or transferee of
this Warrant or the Warrant Units, as the case may be, furnish to the
Partnership a written opinion of counsel (which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Act and under applicable state securities or blue sky laws, (ii) that
the holder or transferee execute and deliver to the Partnership an investment
letter in form and substance reasonably acceptable to the Partnership and (iii)
that the transferee be an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) promulgated under the Act or a “qualified
institutional buyer” as defined in Rule 144A(a) under the Act in a transaction
pursuant to Rule 144A.
2.2
    Restrictive Legend. The Holder understands that until such time as the
Warrant Units may be sold pursuant to Rule 144 under the Act or an exemption
from registration under the Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, this
Warrant and the Warrant Units, as applicable, shall bear a restrictive legend in
substantially the form set forth on the cover page of this Warrant (and a
stop-transfer order may be placed against transfer of such securities).


 
3
 




--------------------------------------------------------------------------------





2.3
    Removal of Restrictive Legends. The Warrant Units shall not contain any
legend restricting the transfer thereof: (A) following any sale of such Warrant
Units pursuant to Rule 144, (B) if such Warrant Units are eligible for sale
under Rule 144(b)(1), or (C) if such legend is not required under applicable
requirements of the Act (including judicial interpretations and pronouncements
issued by the staff of the Securities and Exchange Commission (the
“Commission”)) and the Partnership shall have received an opinion of counsel to
the Holder in form reasonably acceptable to the Partnership to such effect
(collectively, the “Unrestricted Conditions”). In any such case, the Partnership
shall cause its counsel to issue a legal opinion to its transfer agent if
required by the transfer agent to effect the issuance of the Warrant Units, as
applicable, without a restrictive legend or removal of the legend hereunder. The
Partnership agrees that, at such time as the Unrestricted Conditions are met, it
will, no later than seven (7) trading days following the delivery by the Holder
to the Partnership of notice that the Unrestricted Conditions have been met,
deliver or cause to be delivered to such Holder such Warrant Units that free
from all restrictive and other legends or remove or cause to be removed the
legend hereunder, as applicable.
2.4
    Listing on Securities Exchange. The Partnership will, at its expense, list
on the New York Stock Exchange (or any other national securities exchange upon
which the Common Units are trading) all Common Units issued or, to the extent
permissible under the applicable securities exchange rules, issuable upon the
exercise of this Warrant so long as any other Common Units shall be so listed
during the period in which this Warrant may be exercised.
SECTION 3
    REPRESENTATIONS AND WARRANTIES OF THE HOLDER.
Each Holder of a Warrant represents and warrants to the Partnership as follows:
3.1
    Acquisition of Warrant for Personal Account. The Holder is acquiring this
Warrant and the Warrant Units (collectively the “Securities”) for investment for
its own account and not with a present view to, or for resale in connection
with, any public resale or distribution thereof. The Holder understands that the
Securities have not been registered under the Act by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.
The Holder further understands that the Securities have not been passed upon or
the merits thereof endorsed or approved by any state or federal authorities.
3.2
    Rule 144. The Holder acknowledges that the Securities it is purchasing are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Partnership in a transaction not
involving a public offering and must be held indefinitely unless an exemption
from such registration is available. The Holder represents that it is
knowledgeable with respect to Rule 144 promulgated under the Act.
3.3
    Accredited Investor. As of the date hereof, the Holder is an “accredited
investor” within the meaning of Regulation D promulgated under the Act. The
Holder is sophisticated in financial matters, and is able to evaluate the risks
and benefits of an investment in the Securities for an indefinite period of
time.
3.4
    Opportunity to Discuss; Information. The Holder has been afforded the
opportunity to ask questions of, and receive answers from, the officers and/or
directors of the Partnership acting on its behalf concerning the terms and
conditions of this transaction and to obtain any additional information, to the
extent that the Partnership possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information furnished; and has availed itself of the opportunity to the extent
the Holder considers appropriate in order to permit it to evaluate the merits
and risks of an investment in the Partnership.


 
4
 




--------------------------------------------------------------------------------





SECTION 4
    OTHER MATTERS.
4.1
    Binding Effect. All the covenants and provisions of this Warrant by or for
the benefit of the Partnership and the Holder, and shall bind and inure to the
benefit of their respective successors and permitted assigns hereunder.
4.2
    Notices. Notices or demands pursuant to this Warrant to be given or made by
the Holder to or on the Partnership shall be sufficiently given or made if sent
by certified or registered mail, return receipt requested, postage prepaid, or
facsimile and addressed, until another address is designated in writing by the
Partnership, as follows:
Emerge Energy Services LP
180 State Street, Suite 250
Southlake, TX 76092
Telephone No.: (817) 865-5830
Attn: Chief Financial Officer
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, TX 77002
Telephone No.: (713) 546-7420
Attn: Ryan J. Maierson
Notices or demands pursuant to this Warrant to be given or made by the
Partnership to or on the Holder shall be sufficiently given or made if sent by
certified or registered mail, return receipt requested, postage prepaid, or
facsimile and addressed, until another address is designated in writing by the
Holder, as follows:
Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department
Phone: 214-631-4420
Fax: 214-589-8824
Vedder Price, P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
Attention: John T. Bycraft
Phone: 312-609-7580
Fax: 312-609-5005
4.3
    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Warrant
shall be governed by, and construed in accordance with, the internal laws of the
State of Texas, without reference to the choice of law provisions thereof. The
Partnership and, by accepting this Warrant, the Holder, each irrevocably submits
to the exclusive jurisdiction of the courts of the Dallas County, State of Texas
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Warrant and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Warrant. Each of the Partnership and, by
accepting this Warrant, the Holder irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. Each of the Partnership and, by accepting this Warrant, the
Holder irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives


 
5
 




--------------------------------------------------------------------------------





any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTNERSHIP AND, BY ITS
ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
4.4
    Parties Bound and Benefited. Nothing in this Warrant expressed and nothing
that may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any person or corporation other than the
Partnership and the Holder any right, remedy or claim under any promise or
agreement hereof, and all covenants, conditions, stipulations, promises and
agreements contained in this Warrant shall be for the sole and exclusive benefit
of the Partnership and its successors and of the Holder and its successors and
permitted assigns.
4.5
    Confidentiality. Except as required by applicable law, the Holder agrees to
maintain, and to require its representatives to maintain, all confidential
information obtained from the Partnership on a confidential basis, which, among
other things, precludes the use of such confidential information for the
purposes of trading on the Warrant Units.
4.6
    Identity of Transfer Agent. The transfer agent for the Common Units is
American Stock Transfer & Trust Company, LLC. Upon the appointment of any
subsequent transfer agent for the Common Units or other units of the
Partnership’s capital stock issuable upon the exercise of the rights of purchase
represented by the Warrant, the Partnership will mail to the Holder a statement
setting forth the name and address of such transfer agent.
4.7
    Amendment; Waiver. Any term of this Warrant may be amended or waived upon
the written consent of the Partnership and the Holder.
4.8
    Assignment. Any assignment or transfer of any portion or all of this Warrant
shall be made by surrender of this Warrant to the Partnership at its principal
office with the form of assignment attached as Appendix A hereto duly executed.
In such event, the Partnership shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
the portion of this Warrant assigned to the assignee shall promptly be
cancelled.
4.9
    Holder as Owner. Prior to the surrender, transfer or assignment of this
Warrant, the Partnership may deem and treat the Holder as the absolute owner of
this Warrant (notwithstanding any notation of ownership or other writing hereon)
for the purpose of any exercise hereof and for all other purposes, and the
Partnership shall not be affected by any notice to the contrary.
4.10
    Rights of Holder. Nothing contained in this Warrant shall be construed as
conferring upon the Holder, prior to the exercise of this Warrant, the right to
vote, consent or receive notice as a unitholder in respect of any meetings of
unitholders for the election of directors of the Partnership’s general partner
or any other matter, or as having any rights whatsoever as a unitholder of the
Partnership.
4.11
    Indemnification. The Partnership agrees to indemnify and hold harmless the
Holder and its Affiliates from and against any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, attorneys’ fees,
expenses and disbursements of any kind which may be imposed upon, incurred by or
asserted against the Holder or its Affiliates in any manner relating to or
arising out of (i) the Holder’s exercise of this Warrant or


 
6
 




--------------------------------------------------------------------------------





ownership of any Warrant Units issued in consequence thereof, or (ii) any
litigation to which the Holder is made a party in its capacity as a unitholder
of the Partnership; provided, however, that the Partnership will not be liable
hereunder to the extent that any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, attorneys’ fees, expenses
or disbursements are found in a final nonappealable judgment by a court to have
resulted from the Holder’s gross negligence, bad faith or willful misconduct in
its capacity as a unitholder or warrantholder of the Partnership.
4.12
    Lost Certificates. If this Warrant is lost, stolen, mutilated or destroyed,
the Partnership shall, on such reasonable terms as to indemnity as it may impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as, and in
substitution for, this Warrant, which shall thereupon become void. Any such new
Warrant shall constitute an additional contractual obligation of the
Partnership, whether or not the Warrant so lost, stolen, destroyed or mutilated
shall be at any time enforceable by anyone.
4.13
    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.
4.14
    Office of the Partnership; Maintenance of Books. As long as any of the
Warrants remain outstanding, the Partnership shall maintain an office or agency
(which may be the principal executive offices of the Partnership) where the
Warrants may be presented for exercise, registration of transfer, division or
combination as provided in this Warrant. The Partnership agrees to maintain, at
its aforesaid office or agency, books for the registration and the registration
of transfer of the Warrants.
4.15
    Section Headings. The section headings in this Warrant are for the
convenience of the Partnership and the Holder and in no way alter, modify,
amend, limit or restrict the provisions hereof.
4.16
    Disclosure. The Partnership acknowledges that the number of Warrant Units
and the initial Exercise Price have been determined based on the average trading
price of Common Units, and the Partnership hereby represents and warrants that
the disclosures in its filings with the U.S. Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934 have included true and correct
disclosure regarding the Partnership’s outstanding Common Units and rights to
purchase or convert derivative securities into Common Units.
4.17
    Common Unit Dividends, Split-Ups and Combinations. If, after the date
hereof, the number of outstanding Common Units is increased by a dividend
payable in Common Units, or by a split-up of Common Units, or decreased by a
combination of Common Units, or other similar event, then, on the effective date
of such dividend, split-up, combination or similar event, the Exercise Price
shall be increased or decreased, as may be appropriate, in proportion to such
increase or decrease in outstanding Common Units.
4.18
    Adjustments for Dividends in Common Units, Securities or Property. If, while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of Common Units at the time shall have received, or, on or after the
record date fixed for the determination of eligible holders of Common Units,
shall have become entitled to receive, without payment therefor, other or
additional Common Units or Other Securities or property (other than Common Units
referred to in Section 4.17) of the Partnership by way of dividend or other
distribution, then and in each case this Warrant shall represent the right to
acquire, in addition to the number of Common Units receivable upon


 
7
 




--------------------------------------------------------------------------------





exercise of this Warrant, and without payment of any additional consideration
therefor, the amount of such other or additional or other Common Units or Other
Securities or property (other than cash) of the Partnership that the Holder
would hold on the date of such exercise had this Warrant had been exercised
immediately prior to such event, upon payment of an Exercise Price that has been
adjusted to reflect the economics of such event to the Holder, and had
thereafter, during the period from the date of such event to and including the
date of such exercise, retained such Common Units during such period, giving
effect to all adjustments called for during such period by the provisions of
this Section 4.
4.19
    Information Rights. In the event the Partnership ceases to have a class of
securities registered under the Securities Exchange Act of 1934, as amended, the
Partnership shall deliver to the Holder the same information at the same time as
it delivers such information to holders of Common Units pursuant to the
Partnership Agreement.
4.20
    Unrestricted Person. By execution of this Warrant on behalf of the
Partnership, the General Partner hereby designates the Holder and each of its
Affiliates as an Unrestricted Person as such term is defined in the Partnership
Agreement.
SECTION 5
    CONSOLIDATION, MERGER, ETC.
If after the date hereof the Partnership (a) shall consolidate with or merge
into any other Person and shall not be the continuing or surviving Person of
such consolidation or merger, (b) shall permit any other Person to consolidate
with or merge into the Partnership and the Partnership shall be the continuing
or surviving Person but, in connection with such consolidation or merger, the
Warrant Units and/or Common Units shall be changed into or exchanged for cash,
securities of any other Person or any other property, (c) shall transfer all or
substantially all of its properties or assets to any other Person or (d) shall
effect a capital reorganization or reclassification of the Warrant Units and/or
its Common Units then, and in the case of each such transaction, proper
provision shall be made so that upon the basis and the terms and in the manner
provided in this Warrant, the Holder, upon the exercise hereof at any time after
the consummation of such transaction, shall be entitled to receive (after giving
effect to the payment of the aggregate Exercise Price in effect at the time of
such consummation) for all Warrant Units issuable upon such exercise immediately
prior to such consummation), in lieu of the Warrant Units issuable upon such
exercise prior to such consummation, the greatest amount of cash, securities or
other property to which such Holder would actually have been entitled as an
equity holder upon such consummation if such Holder had exercised the rights
represented by this Warrant immediately prior thereto, subject to adjustments
(subsequent to such consummation) as nearly equivalent as possible to the
adjustments provided for in Section 4.
SECTION 6
    NO IMPAIRMENT.
The Partnership shall not, by amendment of its Partnership Agreement or through
any consolidation, merger, reorganization, transfer of assets, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against any such impairment. Without limiting
the generality of the foregoing, the Partnership will take all such action as
may be reasonably necessary or appropriate in order that the Partnership may
validly and legally issue the Warrant Units.
SECTION 7
    NOTICES OF PARTNERSHIP ACTION.
If at any time prior to the expiration date of the Warrants and prior to the
exercise of the Warrants in full, any one or more of the following events shall
occur:


 
8
 




--------------------------------------------------------------------------------





(a)
    any taking by the Partnership of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any right to subscribe for, purchase or otherwise acquire any
Securities of the Partnership or any Other Securities or property, or to receive
any other right;
(b)
    any capital reorganization of the Partnership, any reclassification or
recapitalization of any Securities of the Partnership or any consolidation or
merger involving the Partnership and any other Person or sale or other transfer
of all or substantially all the assets of the Partnership to any other Person;
or
(c)
    any voluntary or involuntary dissolution, liquidation or winding up of the
Partnership;
then the Partnership will mail to the Holder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
right, and the amount and character of such right, (ii) the date or expected
date on which any such reorganization, reclassification, recapitalization,
consolidation, merger, sale, transfer, dissolution, liquidation or winding up is
to take place, (iii) the time, if any such time is to be fixed, as of which the
holders of record of Common Units (or Other Securities) shall be entitled to
exchange their Common Units (or Other Securities) for cash, Other Securities or
other property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, sale, transfer, dissolution,
liquidation or winding up, and a description in reasonable detail of the
transaction and (iv) the date of such issuance, together with a description of
the Other Securities so issued and the consideration received by the Partnership
therefor. Such notice shall be delivered at least ten (10) Business Days to the
date therein specified.
SECTION 8
    REPRESENTATIONS AND WARRANTIES.
8.1
    Representations and Warranties of the Partnership. The Partnership hereby
represents and warrants to the Holder as of the date hereof and as of the date
of each exercise of this Warrant as follows:
(a)
    Organization and Qualification. The Partnership is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
(b)
    Authority; Enforceability. The Partnership has all requisite power and
authority to execute and deliver this Warrant and to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and any action
required on the part of the General Partner or the Partnership for such
execution, delivery and performance has been duly and validly taken. Assuming
due execution and delivery by the Holder, this Warrant constitutes the legal,
valid and binding obligation of the Partnership, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and by general
equitable principles.
(c)
    Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the General Partner of the
obligations of the Partnership under this Warrant.


 
9
 




--------------------------------------------------------------------------------





(d)
    No Conflict. Neither the execution and delivery of the Warrant nor the
performance by the General Partner of the obligations of the Partnership
hereunder shall violate or breach the Partnership Agreement, the constituent
documents of the General Partner or any agreement, contract or instrument to
which either of them or any of their respective assets is bound or any law,
order or decree applicable to either of them.
SECTION 9
    NO EFFECT ON LENDER OR LESSOR RELATIONSHIP.
The Partnership acknowledges and agrees that, notwithstanding anything in this
Warrant to the contrary, nothing contained in this Warrant shall affect, limit
or impair the rights and remedies of the Holder or any of its Affiliates (a) in
its or their capacity as a lender or lessor of railcars to the Partnership or
any of its subsidiaries pursuant to any agreement under which the Partnership or
any of its subsidiaries has borrowed money or leased railcars, or (b) in its or
their capacity as a lender or lessor to any other Person who has borrowed money
or leased railcars. Without limiting the generality of the foregoing, any such
Person, in exercising its rights as a lender or lessor, including making its
decision on whether to foreclose on any collateral security or terminate any
lease, will have no duty to consider (x) its or any of its Affiliates’ status as
a holder of a Warrant, (y) the interests of the Partnership or its subsidiaries
as a holder of a Warrant or (z) any duty it may have to any of any other
partners of the Partnership, except as may be required by commercial law
applicable to creditors generally. No consent, approval, vote or other action
taken or required to be taken by the Holder in such capacity shall in any way
impact, affect or alter the rights and remedies of the Holder or any of its
Affiliates as a lender or lessor.
SECTION 10
    MOST FAVORED NATIONS.
In the event that at any time or from time to time after the date hereof,
(a) the Partnership shall propose to issue any warrant to any Person to purchase
or otherwise acquire any Common Units and (b) such warrant contains any terms
that are more favorable to such Person than those set forth in this Warrant
(collectively, the “More Favorable Warrants”), the Partnership shall give
written notice thereof to the Holder not less than thirty (30) days prior to the
issuance of such More Favorable Warrant, which notice shall include a copy of
such More Favorable Warrant, and, upon notice to the Partnership within sixty
(60) days after the receipt of such notice, the Holder shall have the right, at
no cost to the Holder, to exchange this Warrant for a warrant that contains all
or certain of such more favorable terms and such other amendment to this Warrant
as may be necessary to cause its terms to be consistent with such more favorable
terms, in each case, as reasonably determined by the Holder, which
later-mentioned warrant shall become the “Warrant” as such term is used herein.
A “More Favorable Warrant” shall not include any warrant that has an exercise
price per Common Unit that is lower than the Exercise Price set forth in this
Warrant or that is issued on any terms to an institutional lender or in
connection with any bona fide transaction to raise capital for the Partnership.
For greater clarity, a More Favorable Warrant shall include any warrant granted
to any lessor or other vendor of the Partnership.
SECTION 11
    CERTAIN DEFINITIONS.
As used herein:
(a)
    “Affiliate” shall mean any entity that, directly or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with the specified party.
(b)
    “Business Day” means any day other than a Saturday or Sunday or other day on
which banks in Dallas, Texas are authorized or required to be closed.


 
10
 




--------------------------------------------------------------------------------





(c)
    “Control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”) means the ownership or control of securities
possessing at least 50% of the voting power of all outstanding voting securities
of an entity or the power otherwise to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
stock or otherwise. For purposes of this definition, partnerships, joint
ventures or similar entities where a majority in interest of the partners,
venturers or other members are a party hereto and/or Affiliates of a party
hereto also shall be deemed to be Affiliates of such party.
(d)
    “Other Securities” means any equity units (other than Common Units) of the
Partnership or any other Person (a) that the Holder of this Warrant at any time
shall be entitled to receive, or shall have received, upon the exercise of this
Warrant, in lieu of or in addition to Common Units and (b) that at any time
shall be issuable or shall have been issued in exchange for or in replacement of
Warrant Units.
(e)
    “Person” shall mean any individual, sole proprietorship, general
partnership, corporation, business trust, trust, joint venture, limited
liability company, association, joint stock company, bank, unincorporated
organization or any other form of entity.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]
SIGNATURE PAGE FOLLOWS.



IN WITNESS WHEREOF, each of the Partnership and the Holder has caused this
Warrant to be executed and delivered as of the Issue Date by an officer
thereunto duly authorized.
 
EMERGE ENERGY SERVICES LP 


By: Emerge Energy Services GP LLC,  
   its general partner
 
By:   /s/ Warren B. Bonham    
   Name: Warren B. Bonham 
   Title: Vice President
 
TRINITY INDUSTRIES LEASING COMPANY 


By:   /s/ Jared S. Richardson    
   Name: Jared S. Richardson 
   Title: Vice President






APPENDIX A
ASSIGNMENT OF WARRANT
FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto _____________________________ Warrant No. 1 dated June 2, 2016 (the
“Warrant”) and the rights represented thereby, and does hereby irrevocably
constitute and appoint _______________________________ Attorney, to transfer
said Warrant on the books of Emerge Energy Services LP, with full power of
substitution.
Dated:   
 
Signed:   
 
Signature guaranteed:
 
      
 






APPENDIX B
WARRANT EXERCISE FORM
To Emerge Energy Services LP (the “Partnership”):
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by Warrant No. 1 dated June 2, 2016 (the “Warrant”) for, and to
purchase thereunder by the payment of the Exercise Price (as defined in the
Warrant) and surrender of the Warrant, ___________ common units representing
limited partner interests (“Warrant Units”) in the Partnership provided for
therein, and requests that the Warrant Units be issued through the facilities of
The Depository Trust Company as follows:
       
Name
 
       
Address
 
       
Federal Tax ID or Social Security No.
 
 
 
DWAC Instructions:___________________
 



and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.
Dated:    
 
Signature:   
 
       
Name (please print)
 
       
Address
 
       
Federal Tax ID or
Social Security No.
 
Assignee: 
      
 




APPENDIX C
CANCELLATION OF INDEBTEDNESS ELECTION NOTICE
To Emerge Energy Services LP (the “Partnership”):
Date:_________________________
The undersigned hereby elects under Section 1.2.2 of Warrant No. 1 dated June 2,
2016 (the “Warrant”) to surrender the right to purchase _____________ common
units (the “Warrant Units”) representing limited partner interests in the
Partnership (“Common Units”) pursuant to this Warrant and hereby requests the
issuance of ______________ Common Units and to pay the Exercise Price therefor
by crediting an amount equal to the aggregate Exercise Price of such Units
against the principal amount of and accrued interest on _____________. The
Common Units issuable upon such election shall be issued through the facilities
of The Depository Trust Company in the name of the undersigned or as otherwise
indicated below.
       
Signature
 
       
Name for Registration
 
       
Mailing Address
 



and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.
Dated:    
 
Signature:   
 
       
Name (please print)
 
       
Address
 
       
Federal Tax ID or
Social Security No.
 
Assignee: 
      
 




APPENDIX D
NET ISSUE ELECTION NOTICE
To Emerge Energy Services LP (the “Partnership”):
Date:_________________________
The undersigned hereby elects under Section 1.3 of Warrant No. 1 dated June 2,
2016 (the “Warrant”) to surrender the right to purchase _____________ common
units (the “Warrant Units”) representing limited partner interests in the
Partnership (“Common Units”) pursuant to this Warrant and hereby requests the
issuance of ______________ Common Units. The Common Units issuable upon such net
issue election shall be issued through the facilities of The Depository Trust
Company in the name of the undersigned or as otherwise indicated below.
       
Signature
 
       
Name for Registration
 
       
Mailing Address
 



and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.
Dated:    
 
Signature:   
 
       
Name (please print)
 
       
Address
 
       
Federal Tax ID or
Social Security No.
 
Assignee: 
      
 





SCHEDULE OF SUBSTANTIALLY IDENTICAL ASSET PURCHASE AGREEMENTS
OMITTED PURSUANT TO INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K
 


Material Details in Which Omitted Warrants Differ from the Warrant to Purchase
Common Units Representing Limited Partner Interests in Emerge Energy Services
LP, dated as of June 2, 2016, by and among Emerge Energy Services LP and Trinity
Industry Leasing Company
 
Warrant No.
 
Holder of the Warrant
 
No. of Common Units subject to the Warrant
Warrant to Purchase Common Units Representing Limited Partner Interests in
Emerge Energy Services LP, dated as of June 2, 2016, by and among Emerge Energy
Services LP and Trinity Industry Leasing Company
1
 
Trinity Industries Leasing Company
 
220,000
Warrant to Purchase Common Units Representing Limited Partner Interests in
Emerge Energy Services LP, dated as of June 2, 2016, by and among Emerge Energy
Services LP and Trinity Industry Leasing Company
2
 
Trinity Industries Leasing Company
 
89,944
Warrant to Purchase Common Units Representing Limited Partner Interests in
Emerge Energy Services LP, dated as of June 2, 2016, by and among Emerge Energy
Services LP and TRIP Rail Master Funding LLC
3
 
TRIP Rail Master Funding LLC
 
27,420
Warrant to Purchase Common Units Representing Limited Partner Interests in
Emerge Energy Services LP, dated as of June 2, 2016, by and among Emerge Energy
Services LP and Element Rail Leasing I LLC
4
 
Element Rail Leasing I LLC
 
1,057
Warrant to Purchase Common Units Representing Limited Partner Interests in
Emerge Energy Services LP, dated as of June 2, 2016, by and among Emerge Energy
Services LP and Element Rail Leasing II LLC
5
 
Element Rail Leasing II LLC
 
31,579





 
11
 


